UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1307


CEDRICK EURON DRAPER,

                    Plaintiff - Appellant,

             v.

COUNTY OF AUGUSTA, VA; COMMONWEALTH OF VIRGINIA; AUGUSTA
COUNTY GENERAL DISTRICT COURT; COMMONWEALTH OF VIRGINIA
AUGUSTA COUNTY SHERIFF OFFICE; COMMONWEALTH OF VIRGINIA
COMMONWEALTH ATTY OFFICE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Elizabeth Kay Dillon, District Judge. (5:20-cv-00015-EKD)


Submitted: December 17, 2020                                  Decided: January 28, 2021


Before KING, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cedrick Euron Draper appeals the district court’s order dismissing his civil action

without prejudice for failure to comply with a pre-filing injunction. We have reviewed the

record and find no reversible error. Accordingly, we grant leave to proceed in forma

pauperis and affirm for the reasons stated by the district court. Draper v. County of

Augusta, No. 5:20-cv-00015-EKD (W.D. Va. Mar. 4, 2020). We grant Draper’s motion to

amend his informal brief and deny his motion to appoint counsel. Finally, we dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2